Citation Nr: 1756901	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-12 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

In December 2015, the Board remanded the claim for additional development.  The claim has been returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran's hepatitis C was not caused or aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Service connection is warranted where a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that he has been diagnosed with hepatitis C and that it is due to air gun inoculations received during active service (around March 1972).  Service treatment records contain no findings of hepatitis C.  Rather, the record discloses that the Veteran's initial hepatitis C diagnosis was in 2000.

The Veteran's service medical records indicate that he received one flu shot (October 1974) and one tine test (February 1975), but the records are otherwise negative for treatment or diagnosis of hepatitis C or exposure to other hepatitis C risk factors.  

The RO advised the Veteran that there was no known instance of hepatitis C infection from gamma globulin shots and vaccination guns; but that hepatitis C had been transmitted only by intravenous, but not intramuscular, gamma globulin injections.

Private treatment records reflect a diagnosis of hepatitis C as early as December 2000.  The Veteran admitted to "sexual promiscuity" many years ago, and otherwise denied any risk factors for hepatitis C except for "a past history of sexual contact with multiple female partners without condoms."  VA treatment records from August 2010 to March 2011 confirm a diagnosis of hepatitis C, and note that his major risk factor was multiple sexual partners and having unprotected sex.

In a February 2016 VA examination, the examiner noted that the Veteran was diagnosed with hepatitis C in 2004, and that he had been asymptomatic and did not want further work up.  The examiner also indicated that there was no evidence to support "air gun" as the source of hepatitis C, as the current working etiology was from sexual encounters.  The examiner notated "high risk sexual activity."  The examiner opined that it was less likely than not that this Veteran's hepatitis C was contracted from air gun vaccination, as sexual contact was reported in previous medical notes.  The examiner stated that the entire chart, records and examinations were taken into account in formulating this opinion; and concluded that the clinical examination and history do not support the air gun as the most likely cause of hepatitis C.

The Veteran's representative indicated in a November 2017 Appellate Brief that the Veteran believes that the only way he could have acquired hepatitis C is through the air gun inoculation process upon enlistment.  Additionally, he notes that literature states that acquiring hepatitis C through air gun inoculation is biologically plausible; yet the February 2016 VA examiner found that he acquired it through sexual contact.  The Veteran argues that this inference is no more than allegation, and he could have just as equally contracted hepatitis C through the air gun inoculation process as through sexual contact.

The Veteran's contentions alone that his hepatitis C is due to air gun vaccinations received during service are insufficient to establish such a connection.  Although the Veteran is competent to report on experiencing air gun vaccinations, the negative February 2016 opinion is of more probative weight as it pertains to the question of nexus.  The competent medical opinion is that this Veteran's hepatitis C was less likely than not caused by air gun vaccinations, as high risk sexual encounters was the working etiology found in his private medical records.  Service treatment records reveal that he received one flu shot and one line test in October 1974 and February 1975; and an indication of hepatitis C was shown in post-service medical records as early as December 2000, over 25 years after in-service vaccinations. 

The February 2016 examiner provided a clear explanation as to why the Veteran's current hepatitis C could not be medically related to his period of service, specifically air gun vaccination shots, based on post-service medical history and the nature of the current disability itself.  The causes of hepatitis C involve complex medical questions, and as a lay person, the Veteran's opinions as to these causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2017). 

The Veteran has not submitted additional evidence to support his claim.  Thus, the most probative evidence is against a link between hepatitis C and risk factor occurring in service.  Reasonable doubt does not arise and the appeal has to be denied.



ORDER

Entitlement to service connection for hepatitis C is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


